Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 1 of 8 PagelD #: 4

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 2:20-mj-000125

Information associated with Facebook User ID
memphis.ross.54 that is stored at premises controlled by
Facebook.

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Northern _ District of California , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;

Cj contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC §§ 922(0)(1) unlawful possession of a machine gun
21 U.S.C. § 841 distribution of controlled: substances

The application is based on these facts:
See Attached Affidavit.

Continued on the attached sheet.

of Delayed notice of 180 days (give exact ending date if more than 30 days: 02/28/2021 __) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A= fo —
= 4 Applicant’s signature
Jonathan J. Weaver, TFOATF

 

 

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
_ Telephone (specify yeliable electronic means).

| AN A oe? A

2?
Thdge s signalare

yADAD
}
Dwane L. Tinsley, United States Magistrate

 
 
  
 

        

Date —

 

 

City and state: Charleston, West Virginia
Printed name and title
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 2 of 8 PagelD #: 5

AFFIDAVIT

I, Detective Jonathan J. Weaver, first being duly sworn, do hereby depose and state as follows:

1. Iam currently employed with the Charleston Police Department (CPD) and have been so
for over eight years. I am currently assigned to the Criminal Investigation Division, where I am
charged with investigating all major crimes including homicides, shootings, robberies, sexual
assaults, and missing persons. As part of my duties as a detective, I am further assigned as a Task
Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). My
duties with ATF include investigating the illegal use, possession, sale, purchase, and theft of
firearms.

2. Asa result of my participation in the investigation of matters referred to in this affidavit
and based upon reports made to me by other law enforcement officials, I am familiar with the facts
and circumstance of this investigation. On the basis of that formality, I have determined the
following:

a) On July 26, 2020, CPD Cpl. J. Hackney located a silver Audi sedan parked in the driveway
of 838 Indiana Avenue. Cpl. Hackney believed this vehicle to be the same silver Audi that
had fled from him earlier in the evening and that was involved in a shooting incident in the
Orchard Manor housing complex located on the West Side of Charleston that same
evening. Cpl. Hackney conducted a registration check of the vehicle through Metro
Communications (“Metro”). The check revealed that the registration displayed on the
vehicle belonged to a Ford Crown Victoria. Cpl. Hackney then asked Metro to check the
VIN on the vehicle. This check revealed that the vehicle was registered to Jewell Burford.
Cpl. Hackney noticed the vehicle had a bullet hole under the left rear taillight. As he
approached the vehicle, he detected the odor of marijuana emanating from the residence.
He also noticed someone peeking out of a window of the residence. Cpl. Hackney then
asked other officers to respond to his location so that he could conduct a “knock and talk.”

b) After Ptlm. Hackney and Ptlm. McCabe arrived, Cpl. Hackney knocked on the front door
of 838 Indiana Ave. A black female, later identified as Holly Ross, answered the door.
Holly Ross is the mother of Memphis ROSS. When Ms. Ross opened the door, officers
determined the odor of marijuana was coming from the residence. As Cpl. Hackney spoke
with Ms. Ross, two black males, Memphis ROSS and Dante WILLIAMS came to the door
screaming for her to close the door. Memphis ROSS attempted to close the door, but was
blocked by Cpl. Hackney. At this time, officers entered the residence to secure it so that a
search warrant could be obtained. As officers cleared the home, they located a black male,
Seagram Jemerison in the bathroom attempting to flush marijuana down the toilet.

c) After the residence was secure, Cpl. Hackney left the scene to obtain a search warrant. He
also asked Cpl. Gaylor to have his K9 conduct an exterior sniff of the Audi. Cpl. Gaylor’s
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 3 of 8 PagelD #: 6

d)

g)

K9, Berkley, alerted on the vehicle, Cpl. Gaylor also noticed a round of ammunition visible
on the front passenger seat.

Cpl. Hackney obtained a search warrant through Kanawha County Magistrate Court and
officers searched the residence. The following items were located:

1) Glock 19, 9mm pistol, serial number BCVX801;

2) S&W M&P, 9mm pistol, serial number HAT9501;

3) Ruger SR 1911, .45 Auto pistol, serial number 672-53015;
4) Uzi, 9mm submachinegun, serial number 9989013;

5) Four boxes of ammunition;

6) Three loaded firearm magazines; and

7) Approximately 31 grams of suspected marijuana.

Ptim. Harper assisted in executing the search warrant and during the search, he recognized
some of the recovered firearms from a previous investigation. Specifically, Ptlm. Harper
remembered seeing a photo posted on the Instagram of Memphis ROSS where he possessed
what appeared to be the same Ruger SR 1911 and Glock 19 handguns. Ptlm. Harper then
reexamined information obtained from a search warrant for Devonte ANDREWS’
Facebook. ANDREWS received a message from Dante WILLIAMS (Facebook name
“Donny Williams”) stating, “imma come grab the uzi...” Further research by Ptlm. Harper
revealed a Snapchat post by Devonte ANDREWS (Snapchat name “Tae Huncho”) showing
him in possession of an UZI.

Devonte ANDREWS, Memphis ROSS and Dante WILLIAMS have all been identified as
members of a criminal organization known as the “Woo Boys.” The “Woo” is a local name
for the Orchard Manor housing complex located on the West Side of Charleston, WV.
Additionally, members of this organization are claiming membership in street gangs that
operate nationally. This includes the Bloods and Gangster Disciples. Members are suspects
in or associated with-multiple homicides, shootings, and other violent crimes that have
occurred in and around Charleston, West Virginia in the past year.

On July 30, 2020, ATF along with the DEA, Metropolitan Drug Enforcement Network
Team (MDENT), and Kanawha County Sheriff Deputies executed a search warrant at the
residence of Memphis ROSS located a 5776 Kanawha State Forest Dr., Charleston, WV.
During the execution of this warrant a stolen Glock 23, .40 caliber pistol was recovered
along with a quantity of suspected fentanyl! and three cell phones. Officers obtained search
warrants for the three cells phones. Examination of the phones revealed multiple photos
and videos of an UZI, along with other firearms, including firearms recovered from the
July 25, 2020 search warrant. Also located on these devices were multiple photos of
marijuana, large amounts of United States currency, and known members of the Woo Boys
organization, including ROSS and WILLIAMS.
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 4 of 8 PagelD #: 7

h) Your affiant believes an UZI submachinegun recovered from 838 Indiana Ave. is the same
one pictured on the phones recovered from ROSS as well as referenced in Facebook
conversations between WILLIAMS and ANDREWS. Additionally, machineguns are
regulated by the National Firearms Act of 1934 (NFA) and can only be legally possessed
if registered with ATF, a $200 tax paid, and proper documentation received. A check of
the firearm’s serial number revealed that it has never been registered and is, therefore,
illegal to possess.

i) In your affiant’s training and investigative experience, criminals often use social media
including Facebook to communicate, arrange meetings including drug deals, to sell stolen
property, etc. Based on the above, your affiant believes that the Facebook accounts of
Devonta ANDREWS, Memphis ROSS and Dante WILLIAMS contains evidence of the
crime of illegal possession of a machinegun as well as the sales and distribution of illegal
narcotics. This evidence includes, but is not limited to information such as posts, private
messages, photos, IP addresses, logins etc. Furthermore, due to the delicate nature of
electronic evidence, this data is subject to accidental or intentional destruction.

3. I therefore request a search warrant to search the Facebook account of Memphis ROSS. I
have identified ROSS’s Facebook user ID as “memphis.ross.54.” His Facebook is accessible
through https://Awww.facebook.com/memphis.ross.54.

Further your affiant sayeth naught.

pf 4 —
JYonathan4. Weaver

Task Force Officer

Bureau of Alcohol, Tobacco,
Firearms, and Explosives

 

ce

r
Sworn to before me, and subscribed to me by reliable electronic means, this ay
of September, 2020. )

  
  

   

 

Dwane L/Tinsley
_United States Magistrate Judge___*
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 5 of 8 PagelD #: 8

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Facebook user ID memphis.ross.54

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

_ headquartered in Menlo Park, California.
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 6 of 8 PagelD #: 9

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but ate still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(), Facebook is required to disclose the
following inforrnation to the government for each user ID listed in Attachment A:

(a) | All contact and personal identifying information, including for user ID
memphis.ross.54: full name, user identification number, birth date, gender, contact
eanail addresses, physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from July 26, 2020 to August 26, 2020;

(c) All photos and videos uploaded by that user ID and all photos and videos uploaded
by any user that have that user tagged in them from July 26, 2020 to August 26,
2020, including Exchangeable Image File (“EXIF”) data‘and any other metadata
associated with those photos and videos;

(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification numbers;
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 7 of 8 PagelD #: 10

(e)

(f)

(g)
(h)

a

(k)
()

(m)
(n)
(0)

future and past event postings; rejected “Friend” requests; comments; gifts; pokes;
tags; and information about the uset’s access and use of Facebook applications;
All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user from July 26, 2020 to August 26, 2020, innoadline all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

All “check ins” and other location information;

AIL IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account from July 26, 2020 to
August 26, 2020;

All information about the user’s access and use of Facebook Marketplace:

The types of service utilized by the user;

The length of service (including start date) and the means and source of any

payments associated with the service (including any credit card or bank account

number);
Case 2:20-mj-00125 Document 3 Filed 09/03/20 Page 8 of 8 PagelD #: 11

(p) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

five days of issuance of this warrant.
I. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C § 922(0)(1) and 21 U.S.C. §841(a)(1) involving
Memphis Ross since j uly 2020, including, for each user ID identified on Attachment A,
information pertaining to the following matters:
(a) The possession of machinegun(s);
(b) The sale of illegal drugs and other controlled substances;
(c) Evidence indicating how and when the Facebook account was accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account owner;
(d)' Evidence indicating the Facebook account owner’s state of mind as it relates to the
crime(s) under investigation; |
(e) The identity of the person(s) who created or used the user ID, including records that

help reveal the whereabouts of such person(s).
